                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 IN RE:                                           )
                                                  )
 CUMMINGS MANOOKIAN, PLLC,                        )   Case No. 3:19-bk-07235
     Debtor.                                      )   Chapter 7
                                                  )   Judge Walker


           AGREED ORDER RESOLVING CHAPTER 7 TRUSTEE’S
 OBJECTION TO CLAIM NUMBER 6 FILED BY RONETTE LEAL MCCARTHY, ESQ.

        This matter came before the Court on the Chapter 7 Trustee’s Objection to Claim

 Number 6 Filed by Ronette Leal McCarthy, Esq. (Doc. 100) (the “Objection”); Jeanne Ann

 Burton, the Chapter 7 Trustee herein (the “Trustee”) and Ronette Leal McCarthy (the

 “Claimant”) having agreed, as evidenced by the signatures of counsel below, to resolve the

 Objection on the terms set forth herein; the Court having considered all related filings; and the

 Court finding sufficient cause for granting the relief as evidenced in this Agreed Order;

 IT IS HEREBY FOUND:

        1.      The Claimant filed Claim Number 6 (the Claim”) in this case as a general

 unsecured claim in the amount of $337,500.00. While the Claim was filed after the claims

 deadline, the Claimant was not listed as a creditor in the bankruptcy filing and she states that she

 had no knowledge of the bankruptcy filing until shortly before the Proof of Claim was filed.

        2.      The basis of the Claim is an allegation that the Claimant is entitled to a portion of

 the fees earned by the Debtor in its representation of the plaintiffs in a wrongful death action



Case 3:19-bk-07235       Doc 110     Filed 07/20/21 Entered 07/20/21 14:25:04             Desc Main
                                    Document      Page 1 of 4
 filed in the Williamson County Circuit Court, styled as Fitzgerald v. Osbourne, Case No. 2018-

 cv-311 (the “State Court Matter”). The Claimant alleges that she referred the State Court Matter

 to the Debtor, that she participated in the representation of the plaintiffs in that matter, and that

 she was entitled to a portion of the fees earned by the Debtor in the State Court Matter. The

 State Court Matter settled on August 19, 2019 for $4,050,000.00. The plaintiffs’ attorneys were

 entitled to an aggregate fee of $1,350,000.00 as a result of the settlement.

         3.      The Trustee objected to the Claim on multiple grounds, including:

                 (a) There was no written confirmation that the Debtor and/or the plaintiffs in the

 State Court Matter consented to the Claimant’s continuing representation of the plaintiffs and/or

 a fee sharing arrangement;

                 (b) The amount stated in the Claim was not proportionate to the services she

 provided to the plaintiffs; and

                 (c) There was no evidence that the Claimant has assumed joint responsibility for

 the representation of the plaintiffs.

         4.      The Trustee’s Objection was based, in part, on an engagement letter produced by

 the Debtor’s corporate representative, Brian Manookian.          The engagement letter made no

 mention of the Claimant nor of any fee sharing arrangement with the Claimant.

         5.      Subsequent to the filing of the Objection, the Claimant produced certain

 communications between her and Mr. Manookian which showed that the Claimant was involved

 to some degree in the representation of the plaintiffs in the State Court Matter. Among the

 communications produced to the Trustee subsequent to the Objection was a copy of an

 engagement letter related to the State Court Matter, signed by the plaintiffs and sent to the

 Claimant by Mr. Manookian, that specifically mentions a fee sharing arrangement between the




                                                 2
Case 3:19-bk-07235        Doc 110     Filed 07/20/21 Entered 07/20/21 14:25:04             Desc Main
                                     Document      Page 2 of 4
 Debtor and the Claimant.       The Claimant also produced emails in which Mr. Manookian

 discussed Claimant receiving a fee of between 25-33% of the total fees received by the Debtor in

 the State Court Matter.

        6.      Nevertheless, the Trustee disputes that the Claimant’s agreement with the Debtor,

 or the services rendered by the Claimant, entitle her to a general unsecured claim in the amount

 of $337,500.00.

        7.      The Trustee and the Claimant have reached an agreement to resolve the

 Objection.

 IT IS HEREBY ORDERED THAT:

        1.      Claim Number 6 shall be, and hereby is, allowed as a general unsecured claim in

 this case in an amount equal to ten percent (10%) of the amount that the bankruptcy estate

 actually recovers on account of the settlement of the State Court Matter (the “Allowed

 Amount”).

        2.      The Claim shall be, and hereby is, disallowed to the extent it exceeds the Allowed

 Amount.

        3.      For sake of clarity, the $715,000.00 in funds currently held by the Clerk of the

 Bankruptcy Court, if recovered by the estate, would be considered funds to which Claimant

 would be entitled to a ten percent claim.

        4.      Nothing herein shall be deemed or interpreted as a guarantee of payment of any

 sum certain on account of the Claim or the Allowed Amount. The Trustee shall continue

 administering the Bankruptcy Case as she deems appropriate, according to her fiduciary duty and

 business judgment, and nothing herein shall be deemed to alter those rights, obligations, or

 authority.




                                                 3
Case 3:19-bk-07235         Doc 110    Filed 07/20/21 Entered 07/20/21 14:25:04         Desc Main
                                     Document      Page 3 of 4
     This order was signed and entered electronically as indicated at the top of the first page.


 Approved for entry:


 /s/ Phillip G. Young, Jr.
 Phillip G. Young, Jr.
 Thompson Burton PLLC
 One Franklin Park
 6001 Tower Circle, Suite 200
 Franklin, TN 37067
 Tel. (615) 465-6008
 phillip@thompsonburton.com

 Special Counsel for Jeanne Ann Burton, Trustee


 /s/ David J. Fischer
 David J. Fischer
 Holland & Knight LLP
 150 North Riverside Plaza, Suite 2700
 Chicago, IL 60606
 Tel. (312) 263-3600
 David.fischer@hklaw.com

 Attorney for Claimant




                                               4
Case 3:19-bk-07235       Doc 110    Filed 07/20/21 Entered 07/20/21 14:25:04              Desc Main
                                   Document      Page 4 of 4
